Citation Nr: 1633399	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  12-35 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for a left hip disability.  

2. Entitlement to service connection for a right hip disability.  

3. Entitlement to a higher initial rating for a low back disability, currently rated 20 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1978 to March 1979.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Louisville, Kentucky, Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to service connection for bilateral hip pain and found that new and material evidence had not been submitted to reopen a claim for service connection for a back disability.

In March 2016, the Board remanded the appeal for further development.  In April 2016, the Appeals Management Center granted service connection for thoracolumbar degenerative joint and disc disease, and assigned a 20 percent rating, effective June 29, 2011.  

In May 2016, the Veteran submitted a notice of disagreement with the initial rating for the back disability.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  A current left hip disability has not been demonstrated.     

2.  A current right hip disability is not related to a disease or injury in active military service.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left hip disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 
 
2.  The criteria for entitlement to service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  

The Veteran was provided all required VCAA notice in a July 2011 letter.

The Veteran's service treatment records (STRs), service personnel records, and pertinent post service treatment records have been secured and associated with the claims file.  His statements in support of the claim are also of record.  After a careful review of such statements, the Board has concluded that no available, pertinent evidence has been identified that remains outstanding.  As discussed below, the Veteran has reported post-service motor vehicle accidents with treatment for a hip injury.  The RO and Appeals Management Center sent him letters advising him to submit records of private treatment or authorization for VA to obtain those records and asked him to identify the dates of any VA treatment.  He has not responded.  VA has a duty only to obtain records that are adequately identified.  38 C.F.R. § 3.159(c)(3) (2015).  

The Veteran underwent a VA examination in April 2016.  This examination is adequate in so far as it thoroughly and accurately portrays the extent of the claimed disability.  It was conducted after a review of the claims file and with a history obtained from the Veteran.  The VA examiner correctly recited the Veteran's pertinent history, including that provided by the Veteran; provided definitive opinions and supported those opinions with a rationale.  Nieves-Rodriguez v. Peak, 22 Vet. App. 295 (2008).

The appeal was remanded in March 2016.  The Board's March 2016 remand directed that outstanding treatment records be obtained, and the Veteran be scheduled for an examination to determine the etiology of any current hip disability.  Outstanding treatment records were obtained, and the Veteran was afforded a VA examination in April 2016.  A SSOC was issued in April 2016.  Accordingly, the requirements of the March 2016, remand were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran has not identified any pertinent evidence that remains outstanding. Accordingly, there is no additional notice or assistance that would be reasonably likely to assist him in substantiating his claims.  VA's duty to assist is met and the Board will address the merits of the claims.

II.  Service Connection Legal Criteria 

Service connection is warranted where the evidence establishes that an injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).
	
Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. §§ 3.310(a)-(b).

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service, or in service and any time thereafter. 38 C.F.R. § 3.303(d); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lay evidence, if competent and credible, may serve to establish a diagnosis and nexus to service. See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

III. Left Hip

The Veteran filed a claim for service connection for a bilateral hip condition in June 2011.  

The Veteran's service and post-service VA treatment records do not reveal any history or findings of a left hip disability.   

At the VA examination in April 2016, the Veteran reported a back injury from a 15 foot fall from a repelling line during infantry training.  He reported that he complained about his back during service.  He also stated while in Korea, he was in a jungle training area, and fell on his back.  He believed that the fall he experienced during service caused his current hip pain.  He reported left hip pain that began in his upper buttock and traveled down into his lower buttocks.    He also reported a motor vehicle accident where he was struck by a car shattering his right femur in three different places, following which he had a right total hip replacement in July 2012.  Though the Veteran reported bilateral hip pain, the examiner noted, the motor vehicle accident with subsequent hip operation explained why the Veteran's right hip is radiologically far worse than the left hip which was radiologically normal and showed no arthritis.  

The examiner noted the left hip range of motion was normal.  The examiner concluded the left hip was within normal parameters, and there was no diagnosis pertaining to the left hip.  His left hip range of motion was flexion to 115 degrees, extension to 25 degrees, abduction to 40 degrees, and adduction to 25 degrees.  The examiner concluded it was less likely than not that the Veteran had bilateral hip pain that was incurred in or caused by an in-service injury, event or illness.  The examiner concluded that the Veteran did not have a left hip condition.  The Veteran's reports of the repelling incident during service, the examiner found this was not a plausible mechanism of injury to either hip as he landed on his back, and not onto outstretched legs which could have transferred energy to the acetabular joint.  The examiner also noted, the service treatment records were reviewed and no reports of a repelling injury, or treatment for any hip injury or pain could be located.  

Although the Veteran is competent to report left hip pain; the courts have held that pain without a diagnosed or identifiable underlying malady or disorder, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In this case, there is no evidence of an underlying disability related to the reports of left hip pain.  

The Veteran contends that he has bilateral hip pain, but has not reported an underlying disability and there is no other evidence of an underlying left hip disability.  Because there is no evidence of a current underlying left hip disability; the evidence is against the claim.  Reasonable doubt does not arise, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

VI. Right Hip

The first element of direct service connection has been established with regard to the right hip disability, as the Veteran has been diagnosed as having right hip osteoarthritis.  Thus, he has satisfied the first element of service connection.

Records from the Lexington VAMC detail a history of treatment for right hip osteoarthritis.  In February 2009 the Veteran sought treatment for hip pain, reporting he suffered a back and hip injury after falling while repelling in service.  At a May 2009 physical therapy consult, he reported a motor vehicle accident in 1991 with trauma to his right lower extremity.  In July 2012 he had a right hip operation. 

As noted, the Veteran's service treatment records are negative for any findings related to a hip disability or repelling accident.  The Veteran's separation examination was normal, with no reference to a hip condition.     

The first post-service relevant complaint was in February 2009, when the Veteran reported right hip pain.   

In the appropriate circumstance, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board finds that this evidence undermines the Veteran's credibility in general.  

A veteran is also competent to testify regarding facts or circumstances that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("[C]ompetent testimony is . . . limited to that which the witness has actually observed, and is within the realm of his personal knowledge").  Moreover, whether symptoms the Veteran experienced in service or following service are in any way related to a hip disability requires medical expertise to determine. See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with."). To the extent that the Veteran himself believes that his current right hip disability is due to service, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his current hip disability is not competent medical evidence, as such question requires medical expertise to determine. Id. 

The Veteran underwent a VA examination in April 2016.  The Veteran reported he fell 15 feet from a repelling line during infantry training, and injured his back.  He also stated while in Korea, he was in a jungle training area, and fell on his back.  The Veteran asserted that the falls during service caused his current hip pain.  He had a right total hip joint replacement in July 2012, with moderately severe residuals of weakness, pain or limitation of motion.  Treatment modalities include pain medication and physical therapy.  The Veteran also reported a motor vehicle accident where he was struck by a car shattering his right femur in three different places, and he reported having extensive surgeries and a rod was placed in the right femur.  Though the Veteran reports bilateral hip pain, the examiner noted, the motor vehicle accident and right hip injury, explains why his right hip is radiologically far worse than the left hip which is radiologically normal and shows no arthritis.   

He reported pain in his hips with prolonged walking.  His right hip range of motion was flexion to 100 degrees, extension to 20 degrees, abduction to 35 degrees, and adduction to 15 degrees.  Imaging studies of the hips were performed and the results were reviewed, indicating the Veteran has degenerative or traumatic arthritis of the right hip. 

The examiner concluded it was less likely than not that the Veteran has bilateral hip pain that was incurred in or caused by an in-service injury, event or illness. 
The examiner noted the Veteran is diagnosed with right hip osteoarthritis, and this is likely part of the normal degenerative processes of wear and tear that is to be expected.  The examiner went on to state that the Veteran's right hip arthritis as well as the severe car accident the Veteran was in shattering his right femur, is the likely etiology for the unilateral findings of right hip osteoarthritis.  

Even though the Veteran described the in-service repelling accident, the examiner noted this is not a plausible mechanism of injury to either hip as he reported landing on his back, and not onto outstretched legs which could have transferred energy to the acetabular joint.  The examiner noted this type of injury was frequently seen during fire rescue of individuals who fell from ladders or burning buildings and struck their legs or hips, resulting in femur and acetabular fractures, however this is not the case with the Veteran.  The examiner found the Veteran's report of repelling accident to be credible, as well as the etiology of his back condition. However, the examiner noted the described right hip injury could not result from a fall during service close to 4 decades ago.  Further, the service treatment records were reviewed and no reports of a repelling injury could be located, or of treatment for any hip injury or pain.

The examiner noted a repelling accident and resultant hip injury would have to have some level of permanent gait change or other documented treatment that would be noted in the STRs, or within a few years of discharge.  With the current service treatment records, and over a 35 year treatment gap, it was far less likely than not that there was a relationship between military service and any hip diagnosis.   

The probative value of the medical opinion depends on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are whether the opinion is based on an accurate history, is definitive and supported by a rationale.  Nieves-Rodriguez v. Peak.  Here, the April 2016 VA opinion was based on a review of the Veteran's record and is accompanied by a sufficient explanation based on sound medical principles.  It is also clear from the April 2016 VA examination report (evidence listed and comments) that the examiner considered the Veteran's lay statements but ultimately concluded that there was no etiological relationship between the current right hip disability an incident of his military service.  For these reasons, the Board finds that the VA examiner's opinion is the most probative evidence of record.  

The Veteran has provided competent reports of an in-service injury; however, the VA examiner provided a well-reasoned opinion as to why that injury did not cause the hip disability.  The examiner's opinion is more probative than the Veteran's opinion, because the examiner possesses medical training and has no personal interest in the outcome.

As noted, a continuity of symptomatology could satisfy the nexus requirement.  The Veteran was discharged in 1979, and the clinical records show that he did not specifically report any symptoms in the right hip until 2009.  The April 2016 medical opinion provides further reason to find that there could not have been a continuity of symptoms between the reported in-service injury and the current disability; because the current disability was consistent with aging, and likely the result of the motor vehicle accident.  The Veteran has also not reported a continuity of symptomatology.

The April 2016 VA examiner, opined that it was less likely than not that the right hip disability was proximately due to, or the result of, a service connected back disability.  The rationale was that the hip and back disabilities were two separate and independent conditions.  The examiner noted the back condition could plausibly be due to the undocumented repelling fall.  The Veteran is diagnosed with a mild to moderate degenerative disc disease of the spine, and the natural history of the Veteran's condition does not affect the hip joints.  Frequently, sacroiliac joint pain was confused with acetabular joint pain, and frequently this was attributed to the hip instead of the spine.  There were no gait changes other than a slow gait.  The examiner concluded it was less likely than not that his hip condition was related to, or incurred from, any back condition.  The examiner did not provide an explicit opinion with regard to aggravation; but there has been no contention or evidence that the back disability aggravated the right hip disability.

The VA examiner clearly considered an accurate history, including the Veteran's reports.  The examiner provided a definitive medical opinion that was supported by, and consistent with, the evidence of record.  The examiner also provided a detailed and comprehensible rationale.  There are no contrary medical opinions.  As such, the opinion is highly probative.

As stated above, arthritis can be presumed related to service if the arthritis became manifest to a degree of 10 percent or more within a year of service separation.  There is no evidence of arthritis during service, or evidence that arthritis became manifest to a degree of 10 percent or more within a year of service separation.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).   

The most probative evidence is against the claim for service connection for a right hip disability.  As the preponderance of the evidence is against the claim, reasonable doubt does not arise; and the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left hip disability is denied. 

Entitlement to service connection for a right hip disability is denied.


REMAND

The Veteran has filed a notice of disagreement with regard to the April 2016 decision granting a 20 percent initial rating for the back disability.  This was accomplished by way of submission of the form provided by VA.  Although the Veteran did not specify the disability; he indicated that he was disagreeing with the disability rating.  The only disability for which he is service connected and which was adjudicated in the April 2016 rating decision.  He provided sufficient information to identify the issue he was appealing.  As in Manlincon v. West, 12 Vet. App. 238 (1999); the agency of original jurisdiction does not appear to have recognized the notice of disagreement.  The Board is therefore required to remand this issue so that a statement of the case (SOC) can be issued.

Accordingly, the case is REMANDED for the following:

Issue a statement of the case with regard to the issue of entitlement to a higher initial rating for the service connected back disability.  This issue should not be certified or returned to the Board, unless the Veteran or his representative submits a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


